Citation Nr: 0507406	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-01 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran was released from service in July 1970.  He 
served with the Army in the Republic of Vietnam.  He died in 
March 2003 and the appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
which denied service connection for the cause of the 
veteran's death. 

The appellant asserts that service connection for the cause 
of the veteran's death is warranted as he was exposed to 
Agent Orange while in the Republic of Vietnam.    

The veteran died at the VA Hospital on March [redacted], 2003, at the 
age of 60.  The death certificate reflects that the cause of 
death was squamous cell carcinoma as a consequence of 
metastasis to the lungs, liver, and brain.  No other 
significant conditions contributing to death but not 
resulting in the underlying cause were noted.  

Available service records (DD Form 214) reflect that the 
veteran served on active duty from June 1965 to June 1967 and 
from November 1967 to July 1970.  These records indicate that 
when he was separated from service in June 1967 he was in 
Vietnam and that when he again entered service in November 
1967 he was in Vietnam.  Additionally, the DD Form 214 for 
the final period of service indicates that he had Vietnam 
service from May 15, 1966, until July 2, 1970; this document 
also reflects that he had total service of 5 years and 11 
days, which would indicate that he had continuous service 
from June 1965 until July 1970.  There are almost no service 
medical records available for the veteran.

In a June 2003 rating decision, the RO denied service 
connection for the cause of the veteran's death.  In making 
that determination the RO held that the service medical 
records did not show treatment for squamous cell carcinoma 
during service, or within one year of service and that no 
evidence was presented which indicated a nexus between the 
squamous cell carcinoma with metastasis to the lungs, liver, 
and brain and his military service.  In addition, squamous 
cell carcinoma was not a presumptive condition due to Agent 
Orange exposure.  

In June 2004 the RO received a medical opinion from Yocasta 
Brugal, M.D.  The medical opinion, which was written in 
Spanish, was submitted to the Board untranslated.  The Board 
requested a translation, which was received in August 2004.  
Dr. Brugal's opinion associated the appearance of different 
types of cancer with herbicide exposure.  She noted that, 
"Agent Orange, without a doubt is a possible trigger for the 
squamous cell carcinoma in this patient's skin.  Multiple 
reports exist where agent orange is attributed to the 
appearance of cancer in Vietnam veterans."  There is no 
indication in this opinion that Dr. Brugal treated or 
examined the veteran, or what records were available for her 
review.

Available VA medical records reflect that the veteran was 
diagnosed with squamous cell carcinoma of the skin in March 
2002.  However, the medical records associated with the 
claims folder begin in late 2002.

In the opinion of the Board, additional information is needed 
regarding the veteran's military service as well as more 
complete VA medical records.  A VA medical opinion should 
then be obtained from a physician who has all pertinent 
records available for review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the appellant if further action is 
required on her part.  This case is REMANDED for the 
following action:

1.  The RO should request more complete 
personnel and medical records for the 
veteran from the appropriate Service 
Department.

2.  The RO should request the appellant 
to identify all medical care 
professionals from whom the veteran 
sought treatment for skin problems after 
his release from military service.  The 
RO should obtain records from all sources 
identified by the appellant.  Whether or 
not the appellant responds, the RO should 
obtain VA medical records for the veteran 
for the period from January 2002 through 
October 2002.  

3.  Upon completion of the evidentiary 
development, the claims folder for the 
veteran should be referred to an oncology 
specialist for an opinion as to whether 
exposure to Agent Orange or other 
herbicides during the veteran's service 
in Vietnam may have caused or been 
etiologically related to the squamous 
cell carcinoma which was the immediate 
cause of his death.  In responding to 
this question, the examiner should 
comment on the medical opinion submitted 
by Dr. Yolanda Brugal.  The physician 
should provide an opinion as to the 
following:

?	Is there is at least a 50 percent 
probability or greater that the 
veteran's exposure to Agent Orange 
or other herbicides during his 
service in Vietnam was etiologically 
related to the squamous cell 
carcinoma that caused his death?

4.  Thereafter, the RO should 
readjudicate the appellant's claim for 
service connection for the cause of the 
veteran's death.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be issued a 
supplemental statement of the case and be 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

